Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 1 of 22 PageID 64


     AF ApprovalA:-                                             Chief Approval ~



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

     UNITED STATES OF AMERICA

           V.                                 CASE NO. 8:I8-cr-410-T-35AEP

     ANGELICA MARIA SIERRA CAMPE

                                   PLEA AGREEMENT

           Pursuant to Fed. R. Crim. P. 1 l(c), the United States of America, by

     Maria Chapa Lopez, United States Attorney for the Middle District of

     Florida, and the defendant, Angelica Maria Sierra Campe, and the attorney

     for the defendant, Mark J. O'Brien, mutually agree as follows:

     A.    Particularized Terms

            I.    Count Pleading To

                  The defendant shall enter a plea of guilty to Count Two of the

     Indictment. Count Two charges the defendant with the distribution of heroin

     and fentanyl, resulting in serious bodily injury, in violation of 21 U.S.C. § 841.

           2.     Minimum and Maximum Penalties

                  Count Two is punishable by a mandatory minimum term of

     imprisonment of twenty years up to life, a fine of $1,000,000, a term of

     supervised release of at least three years, and a special assessment of $100 per

     felony count for individuals, and $400 per felony count for persons other than




     Defendant's Initials   A.~•                 1
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 2 of 22 PageID 65




     individuals, such as corporations. With respect to certain offenses, the Court

     shall order the defendant to make restitution to any victim of the offense(s),

     and with respect to other offenses, the Court may order the defendant to make

     restitution to any victim of the offense(s), or to the community, as set forth

     below.

              3.   Apprendi v. New Jersey

                   Under Alleyne v. United States, 570 U.S. 99 (2013), and

     Apprendi v. New Jersey, 530 U.S. 466 (2000), a minimum sentence of twenty

     (10) years imprisonment up to life may be imposed because the following facts

     have been admitted by the defendant and are established by this plea of guilty:

                   the distribution of heroin and fentanyl resulted in serious bodily

     injury to M.C.H. from the use of the substances, that is, that the controlled

     substances distributed by Campe were the cause, if not the "but for" cause, of

     the overdose events that nearly killed M.C.H.

              4.     Elements of the Offense

                     The defendant acknowledges understanding the nature and

     elements of the offense(s) with which defendant has been charged and to

     which defendant is pleading guilty. The element of Count Count Two is:

     knowingly and intentionally distributed a controlled substance, to wit, heroin

     and fentanyl.




     Defendant's Initials   As.c.                2
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 3 of 22 PageID 66




             5.   No Further Charges

                  If the Court accepts this plea agreement, the United States

     Attorney's Office for the Middle District of Florida agrees not to charge

     defendant with committing any other federal criminal offenses known to the

     United States Attorney's Office at the time of the execution of this agreement,

     related to the offense of conviction.

             6.   Acceptance of Responsibility - Three Levels

                  At the time of sentencing, and in the event that no adverse

     information is received suggesting such a recommendation to be unwarranted,

     the United States will not oppose the defendant's request to the Court that the

     defendant receive a two-level downward adjustment for acceptance of

     responsibility, pursuant to USSG §3El. l(a). The defendant understands that

     this recommendation or request is not binding on the Court, and if not

     accepted by the Court, the defendant will not be allowed to withdraw from the

     plea.

                  Further, at the time of sentencing, if the defendant's offense level

     prior to operation of subsection (a) is level 16 or greater, and if the defendant

     complies with the provisions ofUSSG §3El.l(b) and all terms of this Plea

     Agreement, including but not limited to, the timely submission of the financial

     affidavit referenced in Paragraph B.5., the United States agrees to file a motion




     Defendant's Initials   A• S.C,.             3
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 4 of 22 PageID 67




     pursuant to USSG §3E 1.1 (b) for a downward adjustment of one additional

     level. The defendant understands that the determination as to whether the

     defendant has qualified for a downward adjustment of a third level for

     acceptance of responsibility rests solely with the United States Attorney for the

     Middle District of Florida, and the defendant agrees that the defendant cannot

     and will not challenge that determination, whether by appeal, collateral attack,

     or otherwise.

           7.        Cooperation - Substantial Assistance to be Considered

                     Defendant agrees to cooperate fully with the United States in the

     investigation and prosecution of other persons, and to testify, subject to a

     prosecution for perjury or making a false statement, fully and truthfully before

     any federal court proceeding or federal grand jury in connection with the

     charges in this case and other matters, such cooperation to further include a

     full and complete disclosure of all relevant information, including production

     of any and all books, papers, documents, and other objects in defendant's

     possession or control, and to be reasonably available for interviews which the

     United States may require. If the cooperation is completed prior to

     sentencing, the government agrees to consider whether such cooperation

     qualifies as "substantial assistance" in accordance with the policy of the United

     States Attorney for the Middle District of Florida, warranting the filing of a




     Defendant's Initials A.S.(!.                 4
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 5 of 22 PageID 68




     motion at the time of sentencing recommending (1) a downward departure

     from the applicable guideline range pursuant to USSG §SKI .1, or (2) the

     imposition of a sentence below a statutory minimum, if any, pursuant to 18

     U.S.C. § 3553(e), or (3) both. If the cooperation is completed subsequent to

     sentencing, the government agrees to consider whether such cooperation

     qualifies as "substantial assistance" in accordance with the policy of the United

     States Attorney for the Middle District of Florida, warranting the filing of a

     motion for a reduction of sentence within one year of the imposition of

     sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant

     understands that the determination as to whether "substantial assistance" has

     been provided or what type of motion related thereto will be filed, if any, rests

     solely with the United States Attorney for the Middle District of Florida, and

     the defendant agrees that defendant cannot and will not challenge that

     determination, whether by appeal, collateral attack, or otherwise.

            8.     Cooperation - Responsibilities of Parties

                   a.     The government will make known to the Court and other

     relevant authorities the nature and extent of defendant's cooperation and any

     other mitigating circumstances indicative of the defendant's rehabilitative

     intent by assuming the fundamental civic duty of reporting crime. However,

     the defendant understands that the government can make no representation




     Defendant's Initials A-'>-C ..              5
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 6 of 22 PageID 69




     that the Court will impose a lesser sentence solely on account of, or in

     consideration of, such cooperation.

                  b.     It is understood that should the defendant knowingly

     provide incomplete or untruthful testimony, statements, or information

     pursuant to this agreement, or should the defendant falsely implicate or

     incriminate any person, or should the defendant fail to voluntarily and

     umeservedly disclose and provide full, complete, truthful, and honest

     knowledge, information, and cooperation regarding any of the matters noted

     herein, the following conditions shall apply:

                         (1)     The defendant may be prosecuted for any perjury or

     false declarations, if any, committed while testifying pursuant to this

     agreement, or for obstruction of justice.

                         (2)     The United States may prosecute the defendant for

     the charges which are to be dismissed pursuant to this agreement, if any, and

     may either seek reinstatement of or refile such charges and prosecute the

     defendant thereon in the event such charges have been dismissed pursuant to

     this agreement. With regard to such charges, if any, which have been

     dismissed, the defendant, being fully aware of the nature of all srich charges

     now pending in the instant case, and being further aware of defendant's rights,

     as to all felony charges pending in such cases (those offenses punishable by




     Defendant's Initials   J.S,C.               6
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 7 of 22 PageID 70




     imprisonment for a term of over one year), to not be held to answer to said

     felony charges unless on a presentment or indictment of a grand jury, and

     further being aware that all such felony charges in the instant case have

     heretofore properly been returned by the indictment of a grand jury, does

     hereby agree to reinstatement of such charges by recision of any order

     dismissing them or, alternatively, does hereby waive, in open court,

     prosecution by indictment and consents that the United States may proceed by

     information instead ofby indictment with regard to any felony charges which

     may be dismissed in the instant case, pursuant to this plea agreement, and the

     defendant further agrees to waive the statute of limitations and any speedy

     trial claims on such charges.

                         (3)      The United States may prosecute the defendant for

     any offenses set forth herein, if any, the prosecution of which in accordance

     with this agreement, the United States agrees to forego, and the defendant

     agrees to waive the statute oflimitations and any speedy trial claims as to any

     such offenses.

                         (4)      The government may use against the defendant the

     defendant's own admissions and statements and the information and books,

     papers, documents, and objects that the defendant has furnished in the course

     of the defendant's cooperation with the government.




     Defendant's Initials   A. S f.              7
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 8 of 22 PageID 71




                         (5)    The defendant will not be permitted to withdraw the

     guilty pleas to those counts to which defendant hereby agrees to plead in the

     instant case but, in that event, defendant will be entitled to the sentencing

     limitations, if any, set forth in this plea agreement, with regard to those counts.

     to which the defendant has pled; or in the alternative, at the option of the

     United States, the United States may move the Court to declare this entire

     plea agreement null and void.

           9.     Forfeiture of Assets

                  The defendant agrees to forfeit to the United States immediately

     and voluntarily any and all assets and property, or portions thereof, subject to

     forfeiture, pursuant to 21 U.S.C. § 853, whether in the possession or control of

     the United States, the defendant or defendant's nominees.

                  The defendant agrees and consents to the forfeiture of these

     assets pursuant to any federal criminal, civil judicial or administrative

     forfeiture action. The defendant also agrees to waive all constitutional,

     statutory and procedural challenges (including direct appeal, habeas corpus, or

     any other means) to any forfeiture carried out in accordance with this Plea

     Agreement on any grounds, including that the forfeiture described herein

     constitutes an excessive fine, was not properly noticed in the charging




     Defendant's Initials   ~-~t.                8
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 9 of 22 PageID 72




     instrument, addressed by the Court at the time of the guilty plea, announced at

     sentencing, or incorporated into the judgment.

                  If the United States seeks the forfeiture of specific assets pursuant

     to Rule 32.2(b)(4), the defendant agrees that the preliminary order of forfeiture

     will satisfy the notice requirement and will be final as to the defendant at the

     time it is entered. In the event the forfeiture is omitted from the judgment, the

     defendant agrees that the forfeiture order may be incorporated into the written

     judgment at any time pursuant to Rule 36.

                  The defendant agrees to take all steps necessary to identify and

     locate all property subject to forfeiture and to transfer custody of such property

     to the United States before the defendant's sentencing. To that end, the

     defendant agrees to make a full and complete disclosure of all assets over

     which defendant exercises control directly or indirectly, including all assets

     held by nominees, to execute any documents requested by the United States to

     obtain from any other parties by lawful means any records of assets owned by

     the defendant, and to consent to the release of the defendant's tax returns for

     the previous five years. The defendant further agrees to be interviewed by the

     government, prior to and after sentencing, regarding such assets and their

     connection to criminal conduct. The defendant further agrees to be

     polygraphed on the issue of assets, if it is deemed necessary by the United




     Defendant's Initials   A•"> C.              9
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 10 of 22 PageID 73




      States. The defendant agrees that Federal Rule of Criminal Procedure 11 and

      US SG §1B 1. 8 will not protect from forfeiture assets disclosed by the defendant

      as part of the defendant's cooperation.

                   The defendant agrees to take all steps necessary to assist the

      government in obtaining clear title to the forfeitable assets before the

      defendant's sentencing. In addition to providing full and complete

      information about forfeitable assets, these steps include, but are not limited to,

      the surrender of title, the signing of a consent decree of forfeiture, and signing

      of any other documents necessary to effectuate such transfers.

                   Forfeiture of the defendant's assets shall not be treated as

      satisfaction of any fine, restitution, cost of imprisonment, or any other penalty

      the Court may impose upon the defendant in addition to forfeiture.

                   The defendant agrees that, in the event the Court determines that

      the defendant has breached this section of the Plea Agreement, the defendant

      may be found ineligible for a reduction in the Guidelines calculation for

      acceptance of responsibility and substantial assistance, and may be eligible for

      an obstruction of justice enhancement.

             The defendant agrees that the forfeiture provisions of this plea

      agreement are intended to, and will, survive the defendant, notwithstanding

      the abatement of any underlying criminal conviction after the execution of this




      Defendant's Initials   A.S-t                10
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 11 of 22 PageID 74




      agreement. The forfeitability of any particular property pursuant to this

      agreement shall be determined as if the defendant had survived, and that

      determination shall be binding upon defendant's heirs, successors and assigns

      until the agreed forfeiture, including any agreed forfeiture amount, is collected

      in full.

      B.         Standard Terms and Conditions

                 1.   Restitution, Special Assessment and Fine

                      The defendant understands and agrees that the Court, in addition

      to or in lieu of any other penalty, shall order the defendant to make restitution

      to any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses

      described in 18 U.S.C. § 3663A(c)(l); and the Court may order the defendant

      to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. §

      3663, including restitution as to all counts charged, whether or not the

      defendant enters a plea of guilty to such counts, and whether or not such

      counts are dismissed pursuant to this agreement. The defendant further

      understands that compliance with any restitution payment plan imposed by

      the Court in no way precludes the United States from simultaneously pursuing

      other statutory remedies for collecting restitution (28 U.S.C. § 3003(b)(2)),

      including, but not limited to, garnishment and execution, pursuant to the




      Defendant's Initials   A.,.c                11
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 12 of 22 PageID 75




      Mandatory Victims Restitution Act, in order to ensure that the defendant's

      restitution obligation is satisfied.

                    On each count to which a plea of guilty is entered, the Court

      shall impose a special assessment pursuant to 18 U.S.C. § 3013. To ensure

      that this obligation is satisfied, the Defendant agrees to deliver a check or

      money order to the Clerk of the Court in the amount of$100, payable to

      "Clerk, U.S. District Court" within ten days of the change of plea hearing.

                    The defendant understands that this agreement imposes no

      limitation as to fine.

             2.     Supervised Release

                    The defendant understands that the offense(s) to which the

      defendant is pleading provide(s) for imposition of a term of supervised release

      upon release from imprisonment, and that, if the defendant should violate the

      conditions of release, the defendant would be subject to a further term of

      imprisonment.

             3.     Immigration Consequences of Pleading Guilty

                    The defendant has been advised and understands that, upon

      conviction, a defendant who is not a United States citizen may be removed

      from the United States, denied citizenship, and denied admission to the

      United States in the future.




      Defendant's Initials     As.c.              12
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 13 of 22 PageID 76




             4.     Sentencing Information

                    The United States reserves its right and obligation to report to the

      Court and the United States Probation Office all information concerning the

      background, character, and conduct of the defendant, to provide relevant

      factual information, including the totality of the defendant's criminal activities,

      if any, not limited to the count(s) to which defendant pleads, to respond to

      comments made by the defendant or defendant's counsel, and to correct any

      misstatements or inaccuracies. The United States further reserves its right to

      make any recommendations it deems appropriate regarding the disposition of

      this case, subject to any limitations set forth herein, if any.

             5.     Financial Disclosures

                    Pursuant to 18 U.S .C. § 3664(d)(3) and Fed. R. Crim. P.

      32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United

      States Attorney's Office within 30 days of execution of this agreement an

      affidavit reflecting the defendant's financial condition. The defendant

      promises that her financial statement and disclosures will be complete,

      accurate and truthful and will include all assets in which she has any interest

      or over which the defendant exercises control, directly or indirectly, including

      those held by a spouse, dependent, nominee or other third party. The

      defendant further agrees to execute any documents requested by the United




      Defendant's Initials   A·'-C·                13
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 14 of 22 PageID 77




      States needed to obtain from any third parties any records of assets owned by

      the defendant, directly or through a nominee, and, by the execution of this

      Plea Agreement, consents to the release of the defendant's tax returns for the

      previous five years. The defendant similarly agrees and authorizes the United

      States Attorney's Office to provide to, and obtain from, the United States

      Probation Office, the financial affidavit, any of the defendant's federal, state,

      and local tax returns, bank records and any other financial information

      concerning the defendant, for the purpose of making any recommendations to

      the Court and for collecting any assessments, fines, restitution, or forfeiture

      ordered by the Court. The defendant expressly authorizes the United States

      Attorney's Office to obtain current credit reports in order to evaluate the

      defendant's ability to satisfy any financial obligation imposed by the Court.

             6.     Sentencing Recommendations

                    It is understood by the parties that the Court is neither a party to

      nor bound by this agreement. The Court may accept or reject the agreement,

      or defer a decision until it has had an opportunity to consider the presentence

      report prepared by the United States Probation Office. The defendant

      understands and acknowledges that, although the parties are permitted to

      make recommendations and present arguments to the Court, the sentence will

      be determined solely by the Court, with the assistance of the United States




      Defendant's Initials   A.'$.~.              14
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 15 of 22 PageID 78




      Probation Office. Defendant further understands and acknowledges that any

      discussions between defendant or defendant's attorney and the attorney or

      other agents for the government regarding any recommendations by the

      government are not binding on the Court and that, should any

      recommendations be rejected, defendant will not be permitted to withdraw

      defendant's plea pursuant to this plea agreement. The government expressly

      reserves the right to support and defend any decision that the Court may make

      with regard to the defendant's sentence, whether or not such decision is

      consistent with the government's recommendations contained herein.

             7.    Defendant's Waiver of Right to Appeal the Sentence

                   The defendant agrees that this Court has jurisdiction and

      authority to impose any sentence up to the statutory maximum and expressly

      waives the right to appeal defendant's sentence on any ground, including the

      ground that the Court erred in determining the applicable guidelines range

      pursuant to the United States Sentencing Guidelines, except (a) the ground

      that the sentence exceeds the defendant's applicable guidelines range as

      determined by the Court pursuant to the United States Sentencing Guidelines;

      (b) the ground that the sentence exceeds the statutory maximum penalty; or (c)

      the ground that the sentence violates the Eighth Amendment to the

      Constitution; provided, however, that if the government exercises its right to




      Defendant's Initials   A~J.t.             15
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 16 of 22 PageID 79




      appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the

      defendant is released from his waiver and may appeal the sentence as

      authorized by 18 U.S.C. § 3742(a).

             8.     Middle District of Florida Agreement

                    It is further understood that this agreement is limited to the

      Office of the United States Attorney for the Middle District of Florida and

      cannot bind other federal, state, or local prosecuting authorities, although this

      office will bring defendant's cooperation, if any, to the attention of other

      prosecuting officers or others, if requested.

             9.     Filing of Agreement

                    This agreement shall be presented to the Court, in open court or

      in camera, in whole or in part, upon a showing of good cause, and filed in this

      cause, at the time of defendant's entry of a plea of guilty pursuant hereto.

              10.   Voluntariness

                    The defendant acknowledges that defendant is entering into this

      agreement and is pleading guilty freely and voluntarily without reliance upon

      any discussions between the attorney for the government and the defendant

      and defendant's attorney and without promise of benefit of any kind (other

      than the concessions contained herein), and without threats, force,

      intimidation, or coercion of any kind. The defendant further acknowledges




      Defendant's Initials   A.s.c-               16
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 17 of 22 PageID 80




      defendant's understanding of the nature of the offense or offenses to which

      defendant is pleading guilty and the elements thereof, including the penalties

      provided by law, and defendant's complete satisfaction with the representation

      and advice received from defendant's undersigned counsel (if any). The

      defendant also understands that defendant has the right to plead not guilty or

      to persist in that plea if it has already been made, and that defendant has the

      right to be tried by a jury with the assistance of counsel, the right to confront

      and cross-examine the witnesses against defendant, the right against

      compulsory self-incrimination, and the right to compulsory process for the

      attendance of witnesses to testify in defendant's defense; but, by pleading

      guilty, defendant waives or gives up those rights and there will be no trial.

      The defendant further understands that if defendant pleads guilty, the Court

      may ask defendant questions about the offense or offenses to which defendant

      pleaded, and if defendant answers those questions under oath, on the record,

      and in the presence of counsel (if any), defendant's answers may later be used

      against defendant in a prosecution for perjury or false statement. The

      defendant also understands that defendant will be adjudicated guilty of the

      offenses to which defendant has pleaded and, if any of such offenses are

      felonies, may thereby be deprived of certain rights, such as the right to vote, to

      hold public office, to serve on a jury, or to have possession of firearms.




      Defendant's Initials   A.~.C.               17
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 18 of 22 PageID 81




            11.    Factual Basis

                   Defendant is pleading guilty because defendant is in fact guilty.

      The defendant certifies that defendant does hereby admit that the facts set

      forth below are true, and were this case to go to trial, the United States would

      be able to prove those specific facts and others beyond a reasonable doubt.

                                          FACTS

                   On April 27, 2018, an undercover law enforcement officer

      (ULEO) worked with a confidential source (CS) to contact Campe at (813)

      573-8833. The plan was for the meeting to be an introductory meeting, that is,

      the ULEO was going to use the source to introduce him to Campe and then

      go to Campe directly to make narcotics buys.

                   At around 2:00 p.m., the ULEO met his source, searched him,

      and provided him with $200 worth of buy money. They then drove to the area

      around Hale A venue North and South A venue West. At the intersection, they

      saw Campe, who was the sole occupant of a silver Acura. They followed

      Campe briefly until she pulled over on the side of the road on Clark A venue

      West. The ULEO parked his undercover car behind Campe's Acura. He

      watched the source get into the passenger seat, next to Campe. After a few

      minutes, the source got out of the car with ten small baggies of heroin. The

      source said that "Angie" did not want to sell to him directly and told the




      Defendant's Initials   A. ~e               18
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 19 of 22 PageID 82




      source to get the rest of the money to buy an additional ten baggies. The

      ULEO gave the source the additional $100 of "buy" money. The source got

      out of the ULEO's car again and got into the passenger seat with Campe. A

      few moments later, the source got out of Campe's Acura and waved the

      ULEO over. The ULEO walked up to the Acura. He was then introduced to

      "Angie" and shook her hand. The ULEO thanked her for meeting him and

      walked back to his car. The source got in the car and handed him an

      additional ten baggies of heroin.

                   The ULEO's encounter with Campe was recorded. On the

      video, there are a few moments that have a clear shot of Campe's face.

                   FDLE tested the baggies and determined that they contained

      heroin.

                   On May 30, 2018, M.C.H., a local addict, was released from a

      drug-treatment program and promptly relapsed. M.C.H. went to the Regency

      Inn located at 5405 Church Avenue North to meet his friend "Angie." Angie

      is Angelica Maria Sierra Campe, the defendant in this case. M.C.H.'s

      girlfriend took him to the motel. M. C.H. purchased "heroin" from "Angie"

      on May 30, 2018, at the motel. Campe gave M.C.H. the "heroin," which he

      immediately used. M.C.H. went into a bathroom, injected the "heroin,"

      promptly overdosed, his girlfriend called 911, and M.C.H. nearly died. The




      Defendant's Initials   A.t,e              19
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 20 of 22 PageID 83




      drugs Campe sold caused the overdose. This near-death moment was serious

      bodily injury; but for the intervention of first responders, the dose would have

      killed M.C.H. He was saved through the administration of an opioid

      antagonist, naloxone hydrochloride, specifically, N arcan.

                    Unfortunately, M.C.H. did not get rid of all of the "heroin" after

      the overdose. Instead, he kept it and used it again the next day.

                    On June 1, 2018, M.C.H. overdosed, again, after taking more of

      the "heroin" he had purchased from Campe. M.C.H. overdosed at the Shell

      Gas Station located at 78th Street South and Madison Avenue. He was the

      passenger in a car driven by his girlfriend and actually on his way to a

      Narcotics Anonymous meeting. His girlfriend went into the gas station,

      leaving M.C.H. alone, he injected himself with the "heroin" Campe had sold

      him the day before, and he overdosed. The drugs Campe sold caused the

      overdose. His girlfriend returned to car, found him, and called 911. Again,

      but for the administration of an opioid antagonist by first responders, M.C.H.

      would be dead, killed by the controlled substances sold to him by Campe.

      This was serious bodily injury, death being averted only by the work oflocal

      first responders.

                    At the time of the second overdose, M.C.H. still had baggies of

      the drugs sold to him by Campe. FDLE tested the drugs and found them to




      Defendant's Initials   J.~.c_.             20
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 21 of 22 PageID 84




      contain both heroin and fentanyl. Fentanyl is an extremely potent opioid,

      frequently mixed with heroin, and often the cause of overdoses and death.

      Heroin is a schedule I controlled substance and fentanyl is a schedule II

      controlled substance.

                   M. C.H. had known Campe for approximately two to three

      months. He has purchased heroin from her approximately 30 times. Angie

      told M.C.H. that she was selling him heroin but, in truth and fact, it was

      heroin adulterated with fentanyl.

                   Following the second overdose, M.C.H. is still alive.

            12.    Entire Agreement

                   This plea agreement constitutes the entire agreement between the

      government and the defendant with respect to the aforementioned guilty plea

      and no other promises, agreements, or representations exist or have been

      made to the defendant or defendant's attorney with regard to such guilty plea.




      Defendant's Initials   j.J.t.             21
Case 8:18-cr-00410-MSS-AEP Document 34 Filed 12/26/18 Page 22 of 22 PageID 85




           13.    Certification

                  The defendant and defendant's counsel certify that this plea

     agreement has been read in its entirety by (or has been read to) the defendant

     and that defendant fully understands its terms.

           DATED this     '2. 6   day of December 2018.




         lica Maria Sierra Campe
     Defendant



     f{iZ~
     Attorney for Defendant                                      c;'t:l,;i:..;).ld'cc:s Attorney
                                                                     ional Organized




                                            22
